Exhibit 10.1


CENTENNIAL RESOURCE DEVELOPMENT, INC.
SEVERANCE PLAN


I.
PURPOSE



The purpose of this Centennial Resource Development, Inc. Severance Plan (the
“Plan”) is to encourage employees of Centennial Resource Development, Inc.
(together with any successor, the “Company”) and its subsidiaries to remain in
the employ of the Employer by providing, among other things, severance
protections to such employees in the event their employment is terminated under
the circumstances described in this Plan.


II.
DEFINITIONS

 
For purposes of this Plan, the following terms shall have the meanings set forth
below:


A.“Administrator” means the Committee or any other committee designated by the
Board to administer the Plan.


B.“Affiliate” means with respect to any person or entity, any other person or
entity that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person or
entity. For purposes of this definition, “control,” when used with respect to
any person or entity, means the power to direct the management and policies of
such person or entity, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.


C.“Average Adjusted Bonus” means, with respect to a Participant, the average of
the actual annual performance bonuses paid to the Participant, whether paid in
cash or property, for the three full fiscal years of service to the Employer (or
such fewer number of full fiscal years as the Participant has performed services
for the Employer and been eligible for an annual performance bonus from the
Employer) immediately preceding the fiscal year in which the Termination Date
occurs, excluding any portion of an annual bonus that the Company reasonably
determines is attributable to payment of a portion of the annual bonus in
property and is over and above the amount of the annual bonus that the
Participant would have been paid if the Participant’s entire annual bonus had
been paid in cash.


D.“Base Salary” means, with respect to any Participant, the Participant’s base
salary at the rate in effect on the Participant’s Termination Date, disregarding
for this purpose any decrease in base salary that provides a basis for Good
Reason.


E.“Board” means the Board of Directors of the Company.


F.“Cause” means, with respect to a Participant, the Participant’s (i) refusal to
perform substantially the Participant’s duties with the Employer (other than any
such failure resulting from incapacity due to physical or mental illness), which
failure remains uncured for thirty (30) days following notice thereof delivered
to the Participant by the Employer, (ii) willful engagement in conduct that is
materially injurious to the Company or its Affiliate or (iii) commission of a
crime or an act of fraud, theft, misappropriation or embezzlement that could
reasonably be expected to materially impair the Participant’s ability to
substantially perform the Participant’s duties with the Employer. No act of the
Participant will be considered “willful” unless it is done by the Participant
without a reasonable belief that the act was in the best interests of the
Company and its Affiliates.





--------------------------------------------------------------------------------

Exhibit 10.1




G.“Change in Control” means a “Change in Control” as defined in the LTIP.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any amount which constitutes or provides for the deferral
of compensation and is subject to Section 409A, the transaction or event with
respect to such amount must also constitute a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
Section 409A.


H.“CIC Bonus” means (i) with respect to any Participant with an Employment Level
below Vice President, the Target Bonus Amount, prorated based on the number of
full calendar months of the fiscal year prior to and including the calendar
month in which the Termination Date occurs or (ii) with respect to a Participant
with an Employment Level of Vice President or higher, the Average Adjusted
Bonus.


I.“CIC Protection Period” means, with respect to a Participant, the period of
time set forth opposite the Participant’s Employment Level under the heading
“CIC Protection Period” on Schedule A.


J.“CIC Severance Multiplier” means, with respect to a Participant, the number
set forth opposite the Participant’s Employment Level under the heading “CIC
Severance Multiplier” on Schedule A.


K.“CIC Severance Period” means, with respect to a Participant, the period of
time set forth opposite the Participant’s Employment Level under the heading
“CIC Severance Period” on Schedule A.


L.“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.


M.“Code” means the Internal Revenue Code of 1986, as amended from time to time,
or any successor statute thereto, and the regulations promulgated thereunder, as
in effect from time to time.


N.“Committee” means the Compensation Committee of the Board.


O.“Effective Date” means the date this Plan was approved by the Board.


P.“Employer” means, with respect to a Participant, the Company and its
subsidiary that employs the Participant.


Q.“Employment Level” means, with respect to a Participant, the Participant’s
employment level with the Employer as in effect at the time of the Participant’s
Qualifying Termination.


R.“Good Reason” means, with respect to a Participant, the occurrence of any of
the following without the Participant’s prior written consent: (i) a material
diminution in the Participant’s responsibilities, authority and duties as an
employee of the Employer, (ii) a material reduction in Participant’s base salary
or target annual bonus opportunity, (iii) a requirement by the Employer that the
Participant relocate the Participant’s principal location of employment to a
location that is more than fifty (50) miles from the Participant’s principal
work location as of the occurrence of the first Change in Control following the
Effective Date or (iv) the Company’s failure to cause a Successor to assume the
liabilities under this Plan as required under Section VI; provided that with
respect to the events described in clauses (i) through (iii), no Good Reason
will have occurred unless and until (x) the Participant has provided the
Employer, within ninety (90) days of the Participant’s knowledge of the
occurrence of the facts and circumstances underlying the Good Reason event,
notice stating with reasonable specificity the applicable facts and
circumstances constituting Good Reason, (y) the Participant has provided the
Employer with an opportunity to cure, and the Employer





--------------------------------------------------------------------------------

Exhibit 10.1


has not cured, the same within thirty (30) days after the receipt of such notice
and (z) the Participant terminates the Participant’s employment within
one-hundred eighty (180) days after the end of the cure period.


S.“LTIP” means the Company’s 2016 Long Term Incentive Plan.


T.“Outplacement Benefits” means, with respect to a Participant, employment
outplacement services to be provided by a provider selected by the Employer
during the period of time set forth opposite the Participant’s Employment Level
under the heading “Outplacement Services Period” on Schedule A.


U.“Qualifying Termination” means, with respect to a Participant, a termination
of the Participant’s employment with the Employer by the Employer without Cause
and, if the Participant’s Employment Level is Vice President or higher, by the
Participant for Good Reason, in either case, which occurs during the CIC
Protection Period.


V.“Section 409A” means Section 409A of the Code.


W.“Successor” means any employer (whether or not the employer is an Affiliate of
the Company) which acquires (through merger, consolidation, reorganization,
transfer, sublease, assignment or otherwise) all or substantially all of the
business or assets of the Company or of a division or business of the Company.


X.“Target Bonus Amount” means, with respect to a Participant, the Participant’s
target annual performance bonus amount, if any, in effect at the time of the
Participant’s Qualifying Termination, disregarding for this purpose any decrease
in target annual performance bonus that provides a basis for Good Reason.


Y.“Termination Date” means, with respect to a Participant, the date on which a
termination of the Participant’s employment is effective.


III.
ELIGIBILITY



The participants in this Plan (“Participants”) are all regular U.S. full-time
employees of the Company and its direct and indirect subsidiaries.


IV.
BENEFITS



Upon termination of a Participant’s employment with the Employer for any reason,
the Participant will be entitled to receive payment of any earned but unpaid
Base Salary and any other amounts or benefits, including accrued paid time off
to the extent payable upon termination pursuant to the Employer’s policies,
under the Employer’s employee benefit plans, programs or arrangements to which
the Participant is entitled pursuant to the terms of such plans, programs or
arrangements or applicable law, payable in accordance with the terms of such
plans, programs or arrangements or as otherwise required by applicable law
(collectively, “Accrued Rights”).
If a Participant experiences a Qualifying Termination, then subject to Sections
V, VI and VII, the Participant will be entitled to receive the following
payments and benefits:
A.A cash payment, paid in a single installment within thirty (30) days following
the Termination Date, equal to the sum of (i) the annual Base Salary multiplied
by the CIC Severance Multiplier, (ii) the CIC Bonus multiplied by the CIC
Severance Multiplier and (iii) 125% of the aggregate COBRA premiums, based





--------------------------------------------------------------------------------

Exhibit 10.1


on the COBRA premium rates in effect for the month in which the Termination Date
occurs, that the Participant would need to pay to continue coverage for the
Participant and the Participant’s covered beneficiaries under the Employer’s
group health plans during the CIC Severance Period;


B.The Outplacement Benefits;


C.All unvested equity or equity-based awards under any Company equity
compensation plans that vest solely based upon the passage of time shall
immediately become 100% vested; and


D.All unvested equity or equity-based awards under any Company equity
compensation plans that vest in whole or in part based upon the attainment of
performance vesting conditions shall become vested at the level that would apply
based on actual performance calculated as if the Termination Date was the final
day of the applicable performance period (without any reduction to the overall
award to reflect the shortened performance period).


V.
RELEASE OF CLAIMS



Notwithstanding any provision of this Plan to the contrary, any payments and
benefits provided to a Participant under this Plan, other than the Accrued
Rights, shall be subject to and contingent upon the Participant’s execution and
delivery following the Termination Date of a general release of claims in a form
reasonably satisfactory to the Company that becomes effective and irrevocable
within thirty (30) days following the Termination Date.


VI.
OFFERS OF EMPLOYMENT; SUCCESSORS

 
Any Participant with an Employment Level below Vice President shall not be
entitled to benefits under this Plan if the Participant rejects or fails to
accept a written offer of employment from a Successor or from any Affiliate of
the Company made on or before his or her Termination Date that the Company
reasonably determines is for substantially comparable employment. The Company
will require any Successor that does not assume the Employer’s obligations under
this Plan by operation of law to expressly assume and agree to perform this Plan
in the same manner and to the same extent that the Employer would be required to
perform if no such succession had taken place.


VII.
TAX MATTERS

  
1.
Withholding



The Employer may deduct and withhold from any amounts payable under this Plan
such federal, state, local, foreign or other taxes as are required to be
withheld pursuant to any applicable law or regulation.
2.
Non-Qualified Deferred Compensation



The payments and benefits under this Plan are intended to comply with or be
exempt from Section 409A and, accordingly, to the maximum extent permitted, this
Plan shall be interpreted to be in compliance therewith. Notwithstanding any
provision of this Plan to the contrary, in the event that the Administrator
determines that any amounts payable hereunder will be immediately taxable to any
Participant under Section 409A, the Administrator may (without any obligation to
do so or to indemnify the Participant for failure to do so) (A) adopt such
amendments to this Plan or adopt such other policies and procedures (including
amendments, policies and procedures with retroactive effect) that it determines
to be necessary or appropriate





--------------------------------------------------------------------------------

Exhibit 10.1


to preserve the intended tax treatment of the benefits provided by this Plan or
the economic benefits of this Plan and (B) take such other actions it determines
to be necessary or appropriate to exempt the amounts payable hereunder from
Section 409A or to comply with the requirements of Section 409A and thereby
avoid the application of penalty taxes thereunder.
Notwithstanding any provision of this Plan to the contrary, no termination or
other similar payments and benefits under this Plan will be payable to a
Participant unless the Participant’s termination of employment constitutes a
“separation from service” within the meaning of Section 409A (a “Separation from
Service”).
Notwithstanding any provision of this Plan to the contrary, if a Participant is
deemed by the Company at the time of the Participant’s Separation from Service
to be a “specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which the Participant is entitled
under this Plan is required in order to avoid a prohibited distribution under
Section 409A, such portion of the Participant’s benefits will not be provided to
the Participant prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Participant’s Separation from Service or
(ii) the date of the Participant’s death. As promptly as possible following the
expiration of the applicable Section 409A period, all payments and benefits
deferred pursuant to the preceding sentence will be paid in a lump sum to a
Participant (or the Participant’s estate), and any remaining payments due to the
Participant under this Plan will be paid as otherwise provided herein.
A Participant’s right to receive any installment payments under this Plan shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A.
VIII.
DURATION; TERMINATION; AMENDMENT; MODIFICATION



This Plan will become effective on the Effective Date. The Board or the
Administrator may amend, modify or terminate this Plan at any time; provided
that, except as otherwise provided in Section VII:
A.No amendment, modification or termination may affect any right of any
Participant to claim benefits under this Plan as in effect prior to such
amendment, modification or termination with respect to a Termination Date that
occurs prior to the date of such amendment, modification or termination; and


B.During the CIC Protection Period for a given Participant, this Plan may not be
amended or modified in any manner that decreases the payments or benefits
payable to the Participant or otherwise adversely affects the Participant’s
economic rights or terminated.


IX.
RELATION TO OTHER PLANS



Nothing in this Plan will prevent or limit a Participant’s continuing or future
participation in any plan, practice, policy or program provided by the Company
or any Affiliate thereof for which the Participant may qualify, nor will
anything in this Plan limit or otherwise affect any rights the Participant may
have under any contract or agreement with the Company or any Affiliate thereof.
Vested benefits and other amounts a Participant is otherwise entitled to receive
under any incentive compensation (including any equity award agreement),
deferred compensation, retirement, pension or other plan, practice, policy or
program of, or any contract or agreement with, the Company or any Affiliate
thereof shall be payable in accordance with the terms of each such plan,
practice, policy, program, contract or agreement, as the case may be.







--------------------------------------------------------------------------------

Exhibit 10.1


X.
NOTICES



All notices or other communications required or permitted by this Plan will be
made in writing and all such notices or communications will be deemed to have
been duly given when delivered or (unless otherwise specified) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Company:
Centennial Resource Development, Inc.

1001 17th Street, Suite 1800
Denver, Colorado 80202
Attention: General Counsel


If to the Participant:
The Participant’s last known address as set forth in the Company’s records.

XI.
ADMINISTRATION



The Plan will be interpreted in accordance with its terms and their intended
meanings. However, the Administrator will have the discretion to interpret or
construe ambiguous, unclear, or implied (but omitted) terms in any fashion the
Administrator determines to be appropriate in its reasonable discretion, and to
make any findings of fact needed in the administration of the Plan. If, due to
errors in drafting, any Plan provision does not accurately reflect its intended
meaning, as demonstrated by consistent interpretations or other evidence of
intent, or as determined by the Administrator in its reasonable discretion, the
provision shall be considered ambiguous and shall be interpreted by the
Administrator in a manner consistent with its intent, as determined in the
reasonable discretion of the Administrator. The Administrator may amend the Plan
retroactively to cure any such ambiguity.
* * * * *





--------------------------------------------------------------------------------

Exhibit 10.1




Schedule A


Employment Level
CIC Protection Period
CIC Severance Multiplier
CIC Severance Period
Outplacement Services Period
C-suite executive or Vice President and General Counsel
24 months following a Change in Control
2.0
24 months following the Termination Date
1 year following the Termination Date
Vice President
24 months following a Change in Control
1.0
12 months following the Termination Date
6 months following the Termination Date
All Other Participants
12 months following a Change in Control
The quotient obtained by dividing (x) each full year of service by (y) 26,
provided that the CIC Severance Multiplier shall not be less than 0.75 or more
than 1.0
A number of months following the Termination Date equal to the product obtained
by multiplying (x) the CIC Severance Multiplier by (y) 12, rounded up to the
nearest whole month
3 months following the Termination Date








